In a matrimonial action in which the parties were divorced by judgment dated November 2, 2000, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Montagnino, R.), entered March 28, 2002 as, upon reargument, adhered to so much of its original determination in an order of the same court, dated December 17, 2001, as denied his motion for an award of an attorney’s fee.
Ordered that the order is affirmed insofar as appealed from, with costs.
The issue of the apportionment of an attorney’s fee is controlled by the circumstances and equities of each particular case (see Grossman v Grossman, 260 AD2d 602 [1999]), and the trial court is in the best position to assess these factors (see Matter of Braham v Braham, 264 AD2d 418 [1999]). Under the facts of this case, the Supreme Court providently exercised its discretion in declining to award the defendant an attorney’s fee. S. Miller, J.P., Krausman, Luciano and Mastro, JJ., concur.